        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                               CRIMINAL NUMBER:

              v.                                        1:18-cr-00032-2-DLF

CONCORD MANAGEMENT AND
CONSULTING LLC,

       Defendant.


         REPLY IN SUPPORT OF DEFENDANT CONCORD MANAGEMENT
         AND CONSULTING LLC’S MOTION FOR DISCLOSURE OF LEGAL
        INSTRUCTIONS GIVEN TO THE GRAND JURIES THAT RETURNED
              THE ORIGINAL AND SUPERSEDING INDICTMENTS

I.     Preliminary Statement

       In reviewing its opposition to Concord’s motion for disclosure of the legal instructions

given to both grand juries, one is left to wonder what the government is fighting about.

Controlling law calls for the disclosure of grand jury instructions when there are doubts about

their accuracy, secrecy concerns are not paramount, and a possible injustice can be avoided. The

government never disputes that there are no secrecy concerns at work here. Indeed, just last

week, the government produced in discovery a subset of grand jury transcripts from both grand

juries. While the timing of this production—unilaterally labeled by the government as “U.S.

Sensitive discovery”—remains a mystery, it clearly shows that the government relied at least in

part on the novel concept of                                                     in seeking and

then obtaining the Superseding Indictment.     That disclosure not only reflects that secrecy

concerns are absent, but it begs the question of what legal instructions—concerning the relevant

complex and obscure statutory schemes—were given to the grand jury as well.
         Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 2 of 13



       As for the doubts on accuracy, the government cannot credibly deny that its charge

against Concord has shifted and evolved to the point where it now encompasses allegations that

go beyond anything actually stated in the Original Indictment. When the machinations leading

up to the Superseding Indictment and the allegations in that Indictment are folded in, the record

leaves the indelible impression that a profound disparity exists between what the grand jury was

told and what this criminal case has become. Indeed, with the disclosure of the

                                                               relevant to the conspiracy charge

sought and later obtained, that impression has hardened even more. In its particulars,




                                                                           The latter omission is

particularly pertinent given the government’s intended desire to try to prove obstruction of the

Department of Justice’s (“DOJ”) administration of FARA through the conduct of non-U.S.

persons acting outside the United States.

       As to a possible injustice, if a grand jury is misinstructed or the instructions are

incomplete or misleading—particularly in the fashion already described—there is a prejudicial

injustice supporting dismissal of this prosecution based on the departure from the black-letter

constitutional safeguards that govern grand juries. Beyond that, given the disparities between the

two Indictments and the way the Superseding Indictment came to be, there is ample reason to

think that disclosure of the legal instructions will provide further evidence substantiating the

arbitrariness of this prosecution.




                                              -2-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 3 of 13



       So, with the departure from the Original Indictment, the prosecutorial machinations, the

disclosure of the misleading                                                                 , the

undisputed absence of any secrecy concerns, and the apparent threat of an injustice, one would

expect the prosecution—bound as it is to do “justice[,]” Berger v. United States, 295 U.S. 78, 88

(1935)—to agree that there should be disclosure of the legal instructions here in order to satisfy

Concord and this Court that the efficacy of the grand jury process has been preserved and no

arbitrariness is evident. But the government takes a different tack, vigorously protesting that

Concord is not entitled to the legal instructions because it has staked its claim for disclosure

solely on prosecutorial misconduct and its case for misconduct is based on speculation and

conjecture, which is not enough. Since the government is the only one who knows what

instructions actually were given to each grand jury—beyond the witness testimony already

disclosed—accusing Concord of speculating while the government knows the truth comes off as

unfair to say the least.   Moreover, Concord’s grounds for disclosure go beyond attorney

misconduct—namely, that the instructions were incomplete, erroneous, or even misleading. And

equally importantly, there is a more-than-credible case, built on the record of the government’s

own making and reasonable inferences from it, that the sort of arbitrary treatment that has

characterized this prosecution from inception will be exposed by the legal instructions given.

The particularized need for disclosure thus arises directly from the record the government made

in its incessant efforts to formulate and re-formulate its conspiracy claims, up to and including

the Superseding Indictment, in order to obtain a conviction no matter what the cost.

       Here, the government’s cavalier approach to the charges—in and out of court—and its

lack of regard for the binding limitations in an indictment, raise serious doubts about the

substance of what the grand juries were told with respect to the charges being made and the




                                              -3-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 4 of 13



burden of proof needed to sustain them. These doubts are not based on an isolated remark or

some perceived ambiguity, but on a persistent course of conduct that evokes a distinct lack of

regard for the principles governing indictments on the one hand, and the arbitrary nature of this

prosecution on the other. For both reasons, disclosure of the legal instructions given to the grand

jury should be ordered “‘to avoid a possible injustice’” in this unprecedented criminal

proceeding. In re Application of the Committee on the Judiciary, U.S. House of Representatives,

for an Order Authorizing the Release of Certain Grand Jury Materials, No. 19-48 (BAH), 2019

WL 5485221, at *33 (D.D.C. Oct. 25, 2019) (Howell, C.J.) (quoting In re Sealed Case, 801 F.2d

1379, 1381 (D.C. Cir. 1986) (Scalia, J., joined by Mikva & Bork, JJ.)) (other citation omitted).

The motion should be granted.1

II.    Argument

       A.      The Government’s Primary Argument On Why Concord Has Not Shown A
               Particularized Need For Disclosure Is Misdirected.

       In the face of Concord’s particularized showing supporting disclosure of the grand jury

instructions, the government pivots to an argument it thinks it can win: it narrowly describes

Concord’s particularized need for disclosure of the instructions as one involving prosecutorial

misconduct, an assertion it labels as unsubstantiated and based on speculation and conjecture.

ECF 268 (“Gov’t Opp.”) at 2, 12. Since speculation and conjecture are insufficient to justify

disclosure in the first instance, the government claims, that ends the inquiry and secrecy

considerations need not even be addressed. Id. at 13. There are multiple problems with this line

of argument infecting both its premise and conclusion.

       Starting with the premise, as to either set of grand jury instructions, Concord’s arguments

for disclosure are not based solely on prosecutorial misconduct. To be sure, Concord makes the
1
   The government studiously avoids mentioning In re Sealed Case, In re Application of the
Committee on the Judiciary, and the controlling standard those cases set forth.


                                               -4-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 5 of 13



case—based on the undisputed record and reasonable, even ineluctable, inferences from that

record—that if the grand jury instructions were revealed to be incomplete or misleading, that

likely would reveal the government’s arbitrary conduct as well. ECF 257 at 13, 18, 20. But

Concord also staked its particularized need for disclosure elsewhere. What it argues—clearly

and unmistakably—is that the government’s machinations, right up to the newly-minted

allegations in the Superseding Indictment, have created the requisite particularized need to see

what instructions actually were given to both grand juries. Id. at 16–20. Whether attorney

misconduct ultimately is revealed, as Concord believes it will be, the rationales for disclosure

remain. The factual substantiation for Concord’s showing is chronicled in its motion and comes

from the record the government has made through months and months of litigation. Id. at 5–13.

With respect to what is being charged or prosecuted in this case, from the start there has been

only duplicity and evasion.

       As for the government’s conclusions, controlling law brings it up short here as well. To

demonstrate the requisite particularized need for disclosure, Concord need only raise doubts

about the accuracy of the instructions given and show the possibility of an injustice, and that

threshold has been met for reasons Concord has articulated. The government stridently denies

that it was engaged in any manipulation or arbitrariness in arriving at its legal theories and

contends Concord’s assertions to the contrary are unfounded. Gov’t Opp. at 11–12. But the

government does not say—because it cannot—that Concord has the chronology wrong, or the

government’s acts and omissions wrong, or the Court’s responses wrong, or any other fact wrong

that manifests the need for disclosure for the reasons Concord advances. Nor, in fact, does the

government ever say that Concord’s showing does not meet the controlling “possible-injustice”

standard—again, because it can’t. And the hand-off from the Special Counsel, who originally




                                             -5-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 6 of 13



indicted the case without any participation from the United States Attorney in this district, to the

U.S. Attorney who, without any participation from the Special Counsel, then sought and

obtained a second, superseding indictment, likewise warrants not even a mention.

       The recently disclosed                                   , as noted, only serves to heighten

the particularized need for disclosure in this case. For one thing, the



begging the question of how the grand jury was actually instructed on these complex and obscure

statutes.2 Ex. 1. The testimony also leaves the distinct—but erroneous—impression that




                 . Id. generally; see also ECF 274 at 14-21; Bluman v. FEC, 800 F. Supp. 2d

281, 292 (D.D.C. 2011) (Kavanaugh, J.) (observing that “[t]here are many aliens in this country

who no doubt are unaware of the statutory ban on foreign expenditures” and stating that the

government must prove a “defendant’s knowledge of the law” to support “criminal penalties for

violations of” FECA’s prohibition of certain election-related expenditures by foreign nationals)

(citations omitted). And,




2
     See Citizens United v. FEC, 558 U.S. 310, 334 (2010) (“Campaign finance regulations now
impose ‘unique and complex rules’” (citation omitted)); Covington Alert, The Foreign Agents
Registration Act (“FARA”): A Guide for the Perplexed (July 27, 2019), available at
https://tinyurl.com/sahpcpy (FARA is a “famously vague criminal statute”—“complicated,
arcane, and loosely worded”); see also United States v. Craig, 401 F. Supp. 3d 49, 83–84
(D.D.C. 2019) (dismissing FARA criminal count under rule of lenity due to ambiguity in
provisions).


                                               -6-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 7 of 13




                                 Ex. 1 at 17:2–6; 17:17–20; 17:21–18:1 (emphasis added).

       Worse still, while the




                     See 22 U.S.C. § 611(c)(i)-(iv). Although the




                                               . And that incomplete and misleading depiction

could very well explain how the grand jury here could charge the government’s flawed new

FARA theory—which, as the government itself has recently described it, extends to non-U.S.

persons engaged in conduct outside the U.S. ECF 274 at 15-16, 22-23. Given the vagaries in the

description offered, the need to see the instructions given becomes even more compelling.

       Turning to the secrecy considerations, the government’s effort to take them off the table

is just as infirm. Secrecy considerations are an inherent part of the disclosure calculus and the

extent to which those considerations are, or are not, in the balance matters in this case as it would

in any other. That is, when grand jury disclosures are in issue, a court “must ‘weigh carefully the

competing interests in light of the relevant circumstances and standards[,]’” including secrecy

considerations, in resolving requests for disclosure of grand jury materials. In re Sealed Case,




                                                -7-
         Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 8 of 13



801 F.2d at 1381–82 (quoting United States v. Sells Eng’g, Inc., 463 U.S. 418, 443 (1983)

(internal citation and quotation marks omitted) (emphasis added)). Most importantly here, “‘as

the considerations justifying secrecy become less relevant, a party asserting a need for grand jury

[material] will have a lesser burden.’” In re Application of the Committee on the Judiciary, 2019

WL 5485221, at *33 (quoting Douglas Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211,

223 (1979)). A defendant satisfies his burden under Rule 6(e)(3)(E)(ii) by showing “that the

information ‘is needed to avoid a possible injustice in another judicial proceeding, that the need

for disclosure is greater than the need for continued secrecy, and that the request is structured to

cover only material so needed.’” United States v. Campbell, 324 F.3d 497, 489–99 (7th Cir.

2003) (quoting Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211 (1979)).

       In this regard, that the government’s failure to advance any particularized secrecy

considerations, or to even suggest such considerations are in play, is enormously consequential.

It is, after all, the need for, and interest in, secrecy that is the linchpin for maintaining

confidentiality. When that need or interest is absent, as it indisputably is with respect to the legal

instructions here, there is nothing to balance against the need for disclosure.           Why keep

something secret when there’s no reason to keep it secret? “Just because” is no answer. Here,

Concord has provided a factual record supporting a particularized need for disclosure and none

of the rationales for protecting sitting grand juries or witnesses or evidence are present. As Chief

Judge Howell recently concluded in a decision implicating the same underlying Special Counsel

investigation, all of this tilts the balance in favor of disclosure. See In re Application of the

Committee on the Judiciary, 2019 WL 5485221, at *36.

       Here again, the                          already disclosed reinforces the point. As noted,

that




                                                -8-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 9 of 13



                                                       . Ex. 1 at 3:18-18:1.



                                 . Id. at 18:15-34:4. This disclosure only further confirms that

there are no genuine secrecy concerns implicated here. If anything, the government’s selective

stand on disclosure of the legal instructions, even while it willingly discloses grand jury witness

testimony, and                                                                               , only

raises further misinstruction and arbitrariness concerns. Concord thus has made its case for

disclosure and the government has offered nothing that should stand in the way of granting it.

       B.        The Government’s Remaining Arguments For Withholding Disclosure Are
                 Meritless.

       The government makes a handful of additional responses to Concord’s explanation of

why disclosure likely will provide further support for the arbitrary nature of this prosecution. It

advances the notion that there has been no arbitrariness, rejects the contention that there is any

controversy over the burden of proof, claims Concord has shown no basis for dismissal, and

offers a catch-all refrain that since Concord is already making its arbitrariness argument in its

motion to dismiss, there is no need for disclosure in any event. Gov’t Opp. at 9–13.

       Turning to its last catch-all first, the fact that Concord has made a motion to dismiss

based on arbitrary prosecution is hardly a reason to reject its attempt to add further evidence of

arbitrariness—here, as revealed by the legal instructions given or not given to the grand jury in

pursuit of the government’s relentless march to convict Concord of something at all costs.3

Looking next at the burden of proof, if, as Concord has established, Rehaif v. United States, 139

3
     This same rejoinder applies to the government’s assertions that Concord can independently
raise its constructive amendment or Fifth Amendment concerns at trial. Gov’t Opp. at 11 n.3.
That does not in any way change the relevance of these concerns to Concord’s arbitrary
prosecution claim or reflect on why they provide further support for a particularized need for
disclosure here.


                                               -9-
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 10 of 13



S. Ct. 2191 (2019) and United States v. Burden, 934 F.3d 675 (D.C. Cir. 2019) compel a

heightened burden of proof for the government’s § 371 defraud conspiracy, then that provides a

basis, as the authorities cited by Concord’s motion establish, for disclosing the instructions, not

refusing to do so.

        As for the asserted lack of arbitrariness, the government makes (and repeats) the point

that the Original Indictment encompassed all the theories it now advances and the Superseding

Indictment simply has lent further clarity to those theories. Gov’t Opp. at 12 n.4. As the

government would have it, there is no reason to complain about the way its theories have

evolved and no conceivable doubts are raised by how they have evolved—just business as usual

with the transition from the Original to the Superseding Indictment. Whatever deficiencies may

have existed before, the government continues, they are mooted by the Superseding Indictment,

which clarified and fixed them—just the proverbial “no harm, no foul.” Gov’t Opp. at 10. At

first glance, this sounds good in the telling, but it collapses on analysis.

        If everything was so clearly set forth in the Original Indictment, it is hard to explain the

tortuous process that has moved from a motion for a bill of particulars, to a supplemental bill of

particulars, and now to a further supplemental bill of particulars. These pleadings expose that

the Original Indictment gave no indication of the “expenditure” or “unwitting individual”

theories related to FECA or FARA, despite the government’s assertions to the contrary. ECF

274 at 12-13. These pleadings and the record further expose that the government has moved the

target—constantly—up to and including the Superseding Indictment, which amends, in material

ways, the Original. Id. at 23-24. All of this followed in the wake of the government’s assurance

first, that there would be no Superseding Indictment, and then, that there would be one, but just

to clarify its expenditure theory. Simply put, the entire course of conduct raises grave doubts




                                                 - 10 -
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 11 of 13



about what the grand jury was or was not told about the charges actually being made. These

doubts translate into equally grave concerns that the grand jury was misinstructed or that

arbitrary conduct is again at work based on the instructions given. And these concerns have been

elevated to a whole new level in light of the                                                ,



             See Ex. 1. The need for disclosure in these circumstances, unburdened by any

secrecy concerns, is exactly what controlling law envisions to avoid a possible injustice.

       Perhaps more fundamentally, if the government is so sure that its legal instructions to the

grand jury, including with respect to its newly-minted FARA theory, are untainted by

arbitrariness as Concord suggests—and the government never actually says they are—why not

disclose them and settle the matter? Rather than assuming the conclusion the government says

the record provides, why not make the record? Absent that, Concord has demonstrated why the

legal instructions, old and new, would substantiate its case for dismissal on arbitrariness grounds,

and the recently disclosed grand jury testimony only reinforces that argument. An arbitrary

prosecution is unjust and unconstitutional. Averting and halting it is a reason for disclosing the

instructions, not concealing them.

       Finally, the government inexplicably insists that Concord’s motion should be denied

because Concord has not indicated how disclosure of the grand jury instructions will support

dismissal. Gov’t Opp. at 2. Concord has, however, advanced two independent grounds for

dismissal, each of which would be supported by the requested disclosure. ECF 257 at 13, 16–20.

       First, as Concord noted, if the legal instructions are determined to be misleading due to

mistakes or omissions or inaccuracies, that can support the dismissal of an indictment. “As a

legal advisor to the grand jury, the prosecutor must give the grand jury sufficient information




                                               - 11 -
        Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 12 of 13



concerning the relevant law ‘to enable it intelligently to decide whether a crime has been

committed.’” United States v. Twersky, No. S2 92 Cr. 1082 (SWK), 1994 WL 319367 at *4

(S.D.N.Y. June 29, 1994) (quoting People v. Calbud, Inc., 402 N.E.2d 1140, 1143 (N.Y. 1980)).

“[W]here a prosecutor’s legal instruction to the grand jury seriously misstates the applicable law,

the indictment is subject to dismissal if the misstatement casts ‘grave doubt that the decision to

indict was free from the substantial influence’ of the erroneous instruction.” United States v.

Stevens, 771 F. Supp. 2d 556, 567 (D. Md. 2011) (quoting United States v. Peralta, 763 F. Supp.

14, 21 (S.D.N.Y. 1991) (dismissing indictment for “misleading statements of law”)); see also

United States v. Anderson, 61 F.3d 1290, 1296-97 (7th Cir. 1995) (weighing claim that

prosecutor’s instruction to grand jury “had the effect of misinforming the jury on the applicable

law”). The government does not suggest that these principles have no application here, and the

recently disclosed grand jury testimony shows, at a minimum, the likelihood the grand jury was

misinstructed on the law.

       Second, Concord also explained how and why disclosure could support its pending

motion to dismiss on the basis that this is an arbitrary prosecution that violated due process. The

government acknowledges the argument but finds it unpersuasive for various reasons based on

its view of its own conduct. Once again, however, the government does not suggest that the

presence of an arbitrary prosecution violating due process would not support dismissal. Plainly,

it would—and does—and this case is no exception.

III.   Conclusion

       Disclosure of the grand jury instructions—both the previous ones and the new ones—

manifestly is “need[ed] to avoid a possible injustice” to Concord, In re Application of the

Committee on the Judiciary, 2019 WL 5485221, at *33, and there are no countervailing secrecy

reasons for keeping them under lock and key. The Court should therefore grant Concord’s


                                              - 12 -
       Case 1:18-cr-00032-DLF Document 275 Filed 12/10/19 Page 13 of 13



motion seeking the instructions and rule accordingly.

Dated: December 10, 2019                              Respectfully submitted,

                                                      CONCORD MANAGEMENT
                                                      AND CONSULTING LLC

                                              By: /s/ Eric A. Dubelier
                                                  Eric A. Dubelier (D.C. Bar No. 419412)
                                                  Katherine J. Seikaly (D.C. Bar No. 498641)
                                                  REED SMITH LLP
                                                  1301 K Street, N.W.
                                                  Suite 1000 – East Tower
                                                  Washington, D.C. 20005-3373
                                                  202.414.9200 (phone)
                                                  202.414.9299 (fax)
                                                  edubelier@reedsmith.com
                                                  kseikaly@reedsmith.com

                                                   James C. Martin*
                                                   Colin E. Wrabley*
                                                   REED SMITH LLP
                                                   225 Fifth Avenue
                                                   Pittsburgh, PA 15222-2716
                                                   412.288.3131 (phone)
                                                   412.288.3063 (fax)
                                                   jcmartin@reedsmith.com
                                                   cwrabley@reedsmith.com
                                                   *
                                                     Admitted Pro Hac Vice




                                             - 13 -
      Case 1:18-cr-00032-DLF Document 275-1 Filed 12/10/19 Page 1 of 1




                       Exhibit 1
To Reply in Support of Defendant Concord Management
 and Consulting LLC’s Motion for Disclosure of Legal
Instructions Given to the Grand Juries that Returned the
 Original and Superseding Indictments, 18-cr-32-2-DLF

              (FILED UNDER SEAL)
